Citation Nr: 1701583	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression NOS, panic disorder, and agoraphobia.

2. Entitlement to service connection for an abnormal leg movement disability, claimed as restless leg syndrome, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. His decorations include the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, November 2015, and April 2016, this matter was remanded for additional evidentiary development. As will be discussed further below, the Board finds that there has been substantial compliance with its Remand directives, and the matter has now been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1988).

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The record indicates that the Veteran changed representatives during the pendency of the appeal. Initially, he was represented by The American Legion. He changed his representative to the Veterans of Foreign Wars of the United States, recognized as the current representative.

As previously noted in the Board's Remands, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the evidence shows that the Veteran has been diagnosed with psychiatric disorders to include anxiety disorder, depression NOS, panic disorder, and agoraphobia. The Board has accordingly characterized the mental health issue as shown on the title page.


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered at any time during the pendency of this claim.

2. An acquired psychiatric disorder was not manifest in service, and the Veteran's currently diagnosed psychiatric disorders do not relate to service or to a service-connected disability.

3. The Veteran is not shown to have manifested complaints or findings of an abnormal leg movement disability, claimed as restless leg syndrome, during active service or any subsequent period of active duty for training or for several years thereafter.

4. The currently demonstrated abnormal leg movement disability, claimed as restless leg syndrome, is not shown to be due to an event of incident of his active service or any period of active duty for training.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, anxiety disorder, depression NOS, panic disorder, and agoraphobia, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. An abnormal leg movement disability, claimed as restless leg syndrome, was not incurred in or aggravated by active military service, and is not due to or aggravated by a service-connected disability. 38 U.S.C.A. § § 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in letters dated April 2010 and September 2013. Specifically, the September 2013 notification letter pertained the Veteran's claim for service connection for an acquired psychiatric disability, other than PTSD, after the Board rephrased the Veteran's issue under Clemons in its September 2013 Remand. While the Veteran was not provided notice of his acquired psychiatric disability, other than PTSD, claim until the September 2013 letter, this timing is harmless insofar as the Veteran was notified as to the information necessary to advance his claim, and the issue was readjudicated by the RO thereafter.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for an acquired psychiatric disorder and for an abnormal leg movement disability. The evidence of record includes statements of the Veteran, private and VA treatment records, VA medical examination reports, military personnel records, and service treatment records. Therefore, the Board has done its due diligence and the Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent VA examinations and obtained medical opinions in September 2010, September 2013, January 2016, and May 2016. The Board finds the VA examinations and opinions, considered together, to be adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history and assertions, and evaluated the Veteran's current condition and symptomatology. The Board finds that the VA medical examinations and opinions are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

As stated in the Introduction, in September 2013, November 2015, and April 2016, this matter was remanded by the Board for additional development and adjudication. The Board will address the issue of substantial compliance with the previous Remand directives as they relate to each issue on appeal.

The September 2013 Remand instructed the RO to schedule the Veteran for a VA examination of his abnormal leg movement disability, which was not accomplished by the RO. Therefore, the Board in its November 2015 Remand requested an examination and opinion as to the Veteran's abnormal leg movement disability in accordance with its September 2013 Remand instructions. Accordingly, the Veteran was afforded a VA examination of his leg movement disability in January 2016. However, after a review of the record, the Board found that the January 2016 examiner's opinion was conclusory, and in April 2016, remanded the matter for an addendum opinion. An addendum opinion was furnished in May 2016. The Board finds that the examiner reviewed the file, performed an in-person examination of the Veteran, and provided a thorough and well supported opinion and rationale.

As to the issue of service connection for an acquired psychiatric disorder, in the September 2013 Board Remand, the Board directed the RO to provide the Veteran with proper notice concerning his claim for service connection for an acquired psychiatric disability, other than PTSD. Accordingly, the Veteran was furnished such notification letter in September 2013. Moreover, in accordance with the September 2013 Remand directives, the Veteran was afforded a VA psychiatric examination in October 2013, in which the Veteran's in-service stressors were identified as conceded. After a review of the record, the Board remanded that matter once again in November 2015.

In the November 2015 Remand, the Board requested an addendum psychiatric opinion. Accordingly, a VA addendum opinion was furnished in January 2016. The examiner opined, as requested, as to whether the Veteran satisfies the DSM-IV criteria, and explained the discrepancies between the any finding of no diagnosis of PTSD and the Veteran's numerous diagnoses of PTSD of record. However, upon review of the addendum opinion, the Board found that the examiner failed to provide a thorough rationale and opinion as to the etiology of the Veteran's diagnosed psychiatric disorders. 

Therefore, in the April 2016 Board Remand, the Board requested an opinion as to whether it is at least as likely as not that any psychiatric disorder diagnosed during the pendency of the claim had its onset in service or is otherwise related to the Veteran's service. Accordingly, an addendum opinion was furnished in May 2016. The Board finds that there has been substantial compliance with its Remand instructions. The examiner paraphrased what was asked in the April 2016 Remand, noted all of the Veteran's diagnoses during the pendency of the claim, reviewed the entire file, noted what he was asked to consider, and in the context of the entire file, complied with the Remand instructions in providing the addendum opinion. 

Furthermore, the Board notes that the November 2015 Board Remand directed the RO to obtain outstanding treatment records. Accordingly, the Veteran's VA treatment records from January 2013 to November 2015 were added to the claims file.

Last, the RO readjudicated the issue on appeal and provided the Veteran with the last supplemental statement of the case (SSOC) in May 2016.

Thus, the Board finds that its Remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Additionally, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3). However, given the Veteran's current diagnoses, which are not a chronic disease or psychosis, this presumption does not apply.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. However, insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Again, given the Veteran's current diagnoses, which are not a chronic disease or psychosis, this presumption does not apply.

Regarding Agent Orange exposure, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984) (the 1984 Act) authorized the VA Secretary to establish guidelines and standards for evaluating the scientific studies and to issue regulations for adjudicating claims for VA benefits based on herbicide exposure. 

Congress then passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116) (the 1991 Act). The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

The statute was again amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 987 -988 (December 27, 2001). This amendment established a presumption of herbicide exposure for veterans who served in Vietnam, regardless of whether they developed a presumptive disease. Thus, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f) (West 2014).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has held that if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Acquired Psychiatric Disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression NOS, panic disorder, and agoraphobia.

Entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Therefore, service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

Furthermore, the evidence necessary to establish that a claimed in-service stressor occurred varies depending on whether a veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence, and no further development or corroborative evidence will be necessary. Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2016).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2014).

In this case, as for the Veteran's claimed stressors, the Veteran states that he was exposed to various stressors while serving in Vietnam. The Veteran reported the following stressors: while doing a sweep of a village in Vietnam he saw a young boy with a pistol and grenade shot; experiencing regular rocket and mortar attacks while stationed in Cam Ranh Bay, during which he noted using mattresses to protect himself and other soldiers; hitting a landmine during a courier run that resulted in the death of a fellow solider; and witnessing the death of another solider  while building a new landing zone. See, e.g., September 2010 VA examination report; see also August 2011 videoconference hearing transcript. The Board notes that the Veteran's DD-214 indicates that the Veteran served as a wheel vehicle mechanic, served in Vietnam, and received a Bronze Star Medal. 

The Veteran's military personnel records do not indicate that he is a veteran with combat status.  Furthermore, the Veteran's stressors have not been corroborated.  In that regard, the Veteran's descriptions of those stressors are not so specific that they give rise to independent corroboration by VA or the service department; it would thus serve no useful purpose to remand for such a futile exercise.  However, the Board notes that the Veteran has confirmed service in Vietnam and thus his fear of hostile military activity is conceded under 38 C.F.R. § 3.304 (f) (3). Given the Veteran's assertions and his corroborating DD-214, the Board finds this information to be sufficient to establish that the Veteran was in Vietnam and feared hostile military activity, to include "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304 (f) (3) (2016). Thus, this case turns upon whether the Veteran has a current diagnosis of PTSD in conformity with the DSM-IV made by a VA or VA-contracted psychiatrist or psychologist.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria made by a VA or VA-contracted psychiatrist or psychologist.

Service treatment records are silent to any psychiatric treatment or psychiatric issues in service. April 2009 to November 2010 VA treatment records indicate reports of symptoms related to PTSD, anxiety, and panic attacks. The Veteran noted severe emotional distress, severe anxiety, panic symptoms, nightmares, intrusive thoughts, flashbacks, increased avoidance of people, panic attacks as often as twice a day, hypervigilance, and insomnia. The treatment records include reports of PTSD. The Veteran has reported that he has PTSD as a result of his service in Vietnam, and his symptoms during the period on appeal. 

At the August 2011 videoconference hearing, the Veteran explained that he has trouble leaving the house and only travels a certain distance. 

A July 2010 letter from the Veteran's wife, L. B. H., notes that the Veteran has trouble sleeping, has trouble with his nerves and fears, and is startled by loud noises. An additional letter from his wife dated November 2013 notes that the Veteran has had flashbacks and pointed a gun at her. A July 2010 letter from the Veteran's friend, A. M., states that the Veteran changed after his time in Vietnam, was no longer outgoing, had trouble leaving the house, and is startled by loud noises, such as thunder and fireworks. Moreover, a letter from his former coworker, C. S. G., dated July 2010, notes the Veteran's trouble leaving town, trouble sleeping, and nightmares. In fact, C. S. G. notes that "[d]uring the later years he became more and more withdrawn from people and wouldn't talk much." 

Additional letters from friends note that the Veteran struggles with his psychiatric disorders. A July 2010 letter from friend, J. J., notes that the Veteran has complained of suffering from anxiety since the Vietnam war, and reports that he has noticed the Veteran in intense fear, nervousness, sweating, and panic. A November 2013 letter from M. G., states that the Veteran became paranoid while out at a shopping store and that the Veteran suffers from flashbacks as a result of triggers, like a helicopter overhead or fireworks. A November 2013 letter from D. P. notes the Veteran's unwillingness to leave the house, and that the hills and trees outside of the road remind the Veteran of Vietnam. A letter dated November 2013 from D. D. and K.D. notes that the Veteran spends a lot of time at their home and that he does their carpentry, plumbing, painting, and yard work. The couple states that the Veteran seems to panic and shake if a project takes him too long and he seems to have flashbacks of Vietnam. 

While the Veteran and lay witnesses are competent to report his symptoms, they are not competent to diagnose him with PTSD or any other psychiatric disorder due to the complex nature of PTSD and psychiatric disorders; such diagnoses require psychiatric or psychological training and expertise. Jandreau, 492 F.3d at 1377. Thus, the issue of a current diagnosis must be decided based on the medical evidence of record.

Turning to the medical evidence of record, private treatment records from V. D., M.D., dated from August 1993 to July 2004 note a diagnosis for and treatment of agoraphobia with anxiety and panic disorder.

VA treatment records from March 2010 indicate a diagnosis of PTSD. VA treatment records from January 2013 to November 2015 indicate treatment for PTSD, which included participation in a PTSD support group. Moreover, a letter from  private mental health counselor, H. L. H., is of record. The letter notes that H. L. H. treated the Veteran for many years, with appointments on a weekly basis for two years. H. L. H. states that the Veteran suffers from PTSD from his participation in Vietnam and was desperate for counseling. He writes that the Veteran often complained of depression, phobias, panic disorder, and occasionally withdrawing from reality. However, H. L. H. noted that treatment records were no longer available.

Of record is a March 2008 private examination report from H. C., M.D., a Board certified psychiatrist, who concluded that the Veteran has current diagnoses of PTSD, and agoraphobia with panic attacks. The private examiner reports that the Veteran's PTSD, panic disorder, and agoraphobia began some months after his return from a combat tour in Vietnam and persisting to the present day.

A private examination report dated May 2011, from J. N., Ph.D., notes mild slowing, mild impulsivity, and organizational problems that negatively impacted your visual memory. The cause of any memory problems was reported to be the Veteran's psychiatric symptoms (depression/anxiety). The report concludes by stating that "[i]t is common for people with depressive symptoms or life stressors to experience memory problems."

An additional private examination is of record. A December 2013 private examination report from J. F., L.C.S.W., first notes that the Veteran was treated on a weekly and then monthly basis for individual sessions, and with every two week participation in a Vietnam Veteran Coping with PTSD Symptoms Group. The private examiner diagnosed the Veteran with PTSD, most likely related to military experiences, and depressive disorder. The private examiner concludes that the Veteran suffers from PTSD, which is more likely than not related to his military experience, and that the Veteran also suffers from depressive disorder that is more likely than not related to his military experience and more likely than not, secondary to his PTSD. 

The Veteran was afforded a VA examination in September 2010. At the examination, the Veteran reported that he has experienced poor sleep and recurrent nightmares about Vietnam 3-4 times a week, on average. The Veteran further reported that he experiences significant anxiety and tension when he has thoughts about Vietnam, he avoids conversations and other cues concerning Vietnam. He reported occasional irritability, restricted affect, hypervigilance, exaggerated startle response to loud and unexpected noises, experiences emotional detachment but has a good relationship with family members and friends, experiences intrusive and recurrent thoughts, and 3-4 panic attacks a week.

The September 2010 VA examiner noted that "the results of psychological testing demonstrated clear over-reporting of psychiatric symptoms, and thus makes much of his report suspect." The September 2010 VA examiner found a diagnosis of anxiety disorder NOS, but did not find a diagnosis of PTSD. The VA examiner supported his conclusion with the following rationale:
"Finally, the Veteran's test results at the current evaluation indicated significantly greater pathology than his self-report and were inconsistent with his presentation and reported history of social and occupational functioning. The Veteran endorsed severe depression on the BDI-II, extreme distress on 33 of 90 items on the SCL-90-R, and significant distress on the MSC. Given these inconsistencies, he does not met the diagnostic criteria for PTSD."

However, the September 2010 VA examiner also noted that "[t]he Veteran also displayed a somewhat vague memory for his military history, and it has been noted previously that he has shown significant inconsistency in the details of his reported stressors." As a result, on Remand, the Board conceded the Veteran's stressors and directed the examiner to consider such conceded stressors in his examination and assessment.

The Veteran was afforded an additional VA examination in September 2013. The VA examiner found that the Veteran's diagnosis of PTSD does not conform to DSM-IV criteria, finding that the Veteran's symptoms do not meet the diagnostic criteria for PTSD. Instead, the Veteran was diagnosed with generalized anxiety disorder. The examiner reviewed the claims file and examined the Veteran in person. The examiner found that "[i]f symptoms are present, they are transient and expectable reactions to psychosocial stressors, no more than slight impairment in social, occupational, or school functioning." The Veteran reported anxiety and chronic sleep impairment. However, the VA examiner concluded the following: 
"The results of testing clearly indicate that the Veteran is over-reporting symptoms in a manner that is entirely inconsistent with his social and occupational history, and which suggest significant secondary gain motivations. It is important to note that while reported stressors are to be accepted and conceded per remand instructions, the Veteran continues to show significant inconsistencies in his symptom reporting that have been documented in previous evaluations. Thus, despite stressor concession, there is no reliable evidence that the Veteran meets symptom criteria for a diagnosis of PTS according to DSM-IV criteria. It is thus the opinion of this examiner that the Veteran does not meet the symptom criteria for a diagnosis of PTSD, and therefore it is not likely (less than 50% probability) that a diagnosis of PTSD is etiologically related to the Veteran's conceded in-service stressors."

A January 2016 addendum opinion again notes that the findings from the last VA examination indicates no diagnosis of PTSD because the Veteran "did not report the full constellation of symptoms necessary for a diagnosis of PTSD per DSM-IV" The opinion continues, noting that, "[a]dditionally, psychometric testing results were uniformly inflated and at levels where clinicians would consider intentional over-reporting of symptoms and overall level of functioning since his discharge from the military with steady employment and stable relationships." Moreover, the addendum opinion does note that medical records show numerous treatment notes indicating a diagnosis of PTSD. The examiner, points out the following:
"These records, however, are silent regarding why the diagnosis was made in terms of stressor experience and symptom presentation. It appears that in some cases, diagnosis was made based on the Veteran's self-report of diagnosis rather than on any comprehensive evaluation. The only comprehensive PTSD evaluation with psychometric testing found in the Veteran's records was conducted on October 2009. The Veteran did not present with full constellation of symptoms for a diagnosis of PTSD. Additionally, psychometric testing administered as part of the evaluation yielded results that were uniformly inflated and at levels where clinicians would consider results that were uniformly inflated and at levels where clinicians would consider intentional over-reporting of symptoms and symptom severity."

Thus, the Board finds the September 2013 VA examination report and January 2016 addendum opinion to be of greater probative value than the diagnosis found within the treatment records, and private examination reports, and attributes appropriate weight to the VA examination reports. The Board notes that the VA examiners reviewed the Veteran's claims file in its entirety, to include his military personnel and service treatment records, and interviewed the Veteran against the evaluation criteria of DSM-IV. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that medical opinions based upon inaccurate factual premises are entitled to no probative weight). Therefore, the requirements for a diagnosis of PTSD in accordance with DSM-IV, made by a VA or VA-contracted psychiatrist or psychologist, are specifically not met. As no such diagnosis is present, service connection for PTSD is not warranted. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304(f), 4.125.

However, as previously noted, the record contains diagnoses for depressive disorder, panic disorder, anxiety disorder, and agoraphobia. Upon remand, the January 2016 addendum offered an opinion as to the etiology of the Veteran's currently diagnosed acquired psychiatric disorders. The VA examiner noted that the Veteran's service treatment records are negative for any report of psychiatric symptoms, diagnosis, or treatment. The examiner concluded, that there is no evidence in the records supporting the contention that these diagnoses had their onset during military service or were in any way etiologically related to the Veteran's military service. 

Upon remand once again, an addendum opinion was provided in May 2016. The examiner reviewed the claims file. The examiner's addendum opinion repeated the question presented to him on remand and noted the Veteran's entire diagnoses during the pendency of the claim, to include anxiety disorder, panic disorder, agoraphobia, and depressive disorder NOS. The VA examiner again concluded that "[t]here is no evidence in the record supporting the contention that the psychiatric disabilities diagnosed during the pendency of the Veteran's appeal had their onset during military service or were in any way etiologically related to the Veteran's military service."

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's currently diagnosed acquired psychiatric disorders and his service. Although the private examiners of record relate his diagnosed acquired psychiatric disorders to his military service, the Board notes that the VA examiners have analyzed the record, examined the Veteran, and provided a competent opinion as to the etiology of the Veteran's current diagnoses. The VA examiner reviewed the Veteran's claims record, to include his military history, assertions, and previous psychiatric examinations of record. On the other hand, the private examination opinions of record appear to rely on the Veteran's self-reporting, and the VA examiners have found the Veteran to not be credible in his reporting. The VA examiners noted that the Veteran's reporting of symptoms were inconsistent with his presentation and reported history of social and occupational functioning. Similarly, the Board notes that despite the Veteran's assertions as to his symptoms that include anxiety, disconnecting from others, and agoraphobia, the file includes many lay statements from friends of the Veteran and statements from friends who say that he frequents their home to do housework. Therefore, the Board is reminded that medical opinions based upon inaccurate factual premises are entitled to no probative weight. Reonal, 5 Vet. App. at 461. The VA examination reports explicitly note a review of the Veteran's medical and military history, to include examinations of record. Therefore, the Board finds the VA examination opinions to be more probative and persuasive. 

Again, the Board notes that, to the extent that the Veteran and lay witnesses attribute his current acquired psychiatric diagnoses to his period of service, the Veteran and lay witnesses are competent to report his symptoms, but are not competent to diagnose the Veteran with a psychiatric disorder and assert the diagnoses' etiology because such a requires psychiatric or psychological training and expertise. Jandreau, 492 F.3d at 1377. 

Therefore, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102. For these reasons, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression NOS, panic disorder, and agoraphobia, and the claim is denied. Brammer, 3 Vet. App. at 225; Clemons v. Shinseki, 23 Vet. App. 1.


B. Abnormal Leg Movement Disability, Claimed as Restless Leg Syndrome

The Veteran contends that he has an abnormal leg movement disability that causes him to kick at night. The Veteran attributes this disability to his service, and in the alternative, as secondary to his acquired psychiatric disability.

In a letter dated July 2010, the Veteran's wife, L. B. H., states that the Veteran kicks at night. Moreover, at the August 2011 videoconference hearing, the Veteran asserted that his leg kicks in his sleep as a result of his flashbacks and nightmares while sleeping.

VA treatment record dated October 2010 notes that the Veteran complains of restless legs. The record indicates that the Veteran and his wife both state that he has had a problem with his leg movement for years now. The Veteran's wife reported that he will constantly kick his legs at night and that there is a problem with the kicking and twitching throughout the night. The VA treatment record notes that the Veteran's symptom does not seem to be related to restless leg syndrome.

The Veteran was afforded a VA examination in January 2016. The Veteran reported that he will kick in his sleep, kicking and waking up his wife several times each week. The Veteran reported that he will kick so hard that he will be out of the bed. The January 2016 examiner noted a diagnosis of restless leg syndrome. Therefore, the first prong of service connection, a current disability, has been met. 

However, the January 2016 VA examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner supported his opinion with the following rationale:
"The Veteran served on active duty in Vietnam from 1966-1968. He was diagnosed with restless leg syndrome in 2012. In review of his service treatment records, they are silent for any movement disorder or any central nervous system condition and on his separation examination in 1968 there are no symptoms in the history relating to a central nervous condition or disruptive sleep conditions and he had a normal lower extremity and neurologic physical exam by the clinician. The diagnosis associated with the Veteran's abnormal leg movement is an actual condition and not a medical finding or symptom of some other disability including a diagnosed psychiatric disorder. Restless leg syndrome is also not presumptive disease associated with Agent Orange exposure and therefore in my opinion the claim is not supported."

In May 2016, an addendum opinion was provided. The examiner provided the following rationale in support of his original opinion:
"Restless leg syndrome refers to an overwhelming urge to move the legs. It is usually worse at night and at rest and relieved by movement. It is often associated with involuntary jerking movements of the legs during sleep. Aggravating factors for restless leg syndrome include antidepressants, neuroleptic agents, dopamine boosting antiemetics and sedating antihistamines. Most antidepressants that have been associated with aggravation of restless leg syndrome includes SSRIs, SNRIs and tricyclics. The Veteran served on active duty in Vietnam from 1966 through 1968. The Veteran's service treatment records are silent for any diagnosis, evaluation, or treatment for restless leg syndrome. On the Veteran's separation physical the examiner found a normal neurological exam and no evidence of any kind of lower extremity movement disorder. The Veteran was not diagnosed with restless leg syndrome until 2012. Restless leg syndrome is also not a presumptive disease associated with exposure to Agent Orange. Reviewing the Veteran's current medications documented in CPRS, it is noted that he is on paroxetine which is an SSRI. In my opinion, the Veteran's current restless leg syndrome was not caused by or aggravated by his time on active duty and there is no evidence it was caused by any diagnosis psychiatric disabilities. However he is on an SSRI which can aggravate his restless leg syndrome as noted in the medical literature."

Thus, after a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied. The Board finds the January and May 2016 VA examiner's opinions to be of great probative value because the conclusion is supported by a medical rationale, facts, and reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). 

Although the Veteran contends that his restless leg syndrome is related to his psychiatric disorders, to include his nightmares and flashbacks while sleeping, the Board notes that his psychiatric disorders are not service connected (as denied herein), and therefore, there can be no secondary service connection. Similarly, although the VA examiner notes that the Veteran's medication, such as an SSRI, can aggravate restless leg syndrome, the Board again notes that the Veteran is not service connected for his psychiatric disorders of which he is currently taking his medication for.

Last, concerning service connection based on Agent Orange exposure, the examiner correctly notes that restless leg syndrome is not a presumptive disease listed in 38 C.F.R. § 3.309 (e). Although a veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service, or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service), the Veteran has not done so in this case. Again, the examiner has found no evidence of in-service occurrence of the disease, and the Veteran does not assert such nexus and provide medical evidence of a nexus between the disease and his exposure to Agent Orange in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Instead, at the August 2011 videoconference hearing, the Veteran asserted that his restless leg syndrome was a result of his acquired psychiatric disorder.

In sum, the Board finds that the Veteran has a current disability of abnormal leg movement disability, but that the nexus element of service connection has not been met. Accordingly, service connection for the claimed disability is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, depression NOS, panic disorder, and agoraphobia, is denied.

Entitlement to service connection for abnormal leg movement disability, claimed as restless leg syndrome, to include as secondary to an acquired psychiatric disability, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


